Title: To Benjamin Franklin from Mary Stevenson, 30 July 1761
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


          
            Dear Sir
            Wanstead July 30th. 1761.
          
          I cannot return your Book without making some little Acknow[le]dgment of my Obligation. You did me great Honour by entrusting me with it, and I receiv’d a high Pleasure in the Perusal. Give me leave to say the Pleasure I receiv’d proceeded not wholly from the Merit of the Writings, but from my Esteem and Affection for the Author; yet I will so far compliment my Understanding to think I should have been instructed and convinc’d by the same Words deliver’d by another, tho’ I should not have been equally delighted. I told Dr. Hawkesworth, the other day, he was a dangerous Man: I thought you so, long ago. For you have such a Power of Perswasion you can make me think what you please. How happy is it a good Heart is join’d to that Power!
          I cannot longer indulge myself in this pleasing Employment, for I have appointed to spend the day, with Mr. and Mrs. Lehook, at the Devil’s House, a Place by the Water side, where we hope to see the West-India Fleet pass, and we are to go soon. I therefore took some of your morning (not Dr. Hawkesworth’s) for a last look at the Book, and to assure you I am Dear Sir Your gratefully affectionate Servant
          
            M Stevenson.
            My Duty to my Mother.
          
         
          Addressed: To / Dr. Franklin.
        